DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 10-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US. Patent App. Pub. No. 2018/0122041, “Seo”, hereinafter) in view of Marketsmueller (US. Patent App. Pub. No. 2012/0218278, “Marketsmueller”).
As per claim 1, as shown in Fig. 2 and 3, Seo teaches a method for storing and utilizing one or more graphics states in a ring storage by a graphics processing unit (GPU), the method comprising: 
determining, by the GPU, that a new draw call is received (Fig. 3, step 301, ¶ [63]);
comparing, by the GPU, a state identity (ID) of a graphics state stored in the ring storage (addressed below in combination with Marketsmueller) with a state ID of a graphics state associated with the new draw call (Fig. 4, step 402, ¶ [71-72], i.e. determine whether an identifier of the next draw call is included in a first lookup table, thus, implying comparing the state ID); 
10determining, by the GPU, if the ring storage has available space to store the graphics state associated with the new draw call (¶ [18], and also ¶ [122]); 
storing, by the GPU, the graphics state associated with the new draw call in the ring storage, based on determining that the ring storage has available space (also ¶ [122]); 
Seo does not expressly teach the claimed ring storage and 
determining, by the GPU, a location of a first valid and non-default entry and a 15last valid and non-default entry of the graphics state associated with the new draw call stored in the ring storage; and collecting, by the GPU, data from one or more valid entries of the graphics state associated with the new draw call stored in the ring storage to complete a task associated with the new draw call.  However, Seo does teach collecting, by the GPU, data from the graphics state associated with the new draw call stored in the storage to complete a task associated with the new draw call (see Fig. 3, step 304, and ¶ [68], and also ¶ [50-51]).
Marketsmueller teaches a similar method of storing graphics states (¶ [5-6]), wherein the method further comprises a ring storage for graphics states (¶ [20], circular buffer or ring buffer), and as shown in Fig. 1 and 4, the method also includes determining, by the GPU, a location of a first valid and non-default entry and a 15last valid and non-default entry of the graphics state associated with the new draw call stored in the ring storage (step 112, Fig. 1); and collecting, by the GPU, data from one or more valid entries of the graphics state associated with the new draw call stored in the ring storage to complete a task associated with the new draw call (step 114, see  ¶ [26-27] and ¶ [43-44], and also Fig. 3, ¶ [40]). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method of validating the graphics states and submitting validated states to a GPU as taught by Marketsmueller and incorporate into the method as taught by Seo addressed above, the advantage of which is to error check the graphics state before processing by the GPU.
As per claim 4, as addressed in claim 1 above, the combined Seo-Marketsmueller also impliedly teaches wherein storing, by the GPU, further comprising: monitoring, by the GPU, a draw ID stream of the GPU for new incoming draw calls (Seo, ¶ [115], i.e. monitoring sequence of incoming graphics state identifiers); and 10storing, by the GPU, graphics states corresponding to the new incoming draw calls in the ring storage for future use by the GPU (addressed in claim 1). Thus, claim 4 would have been obvious over the combined references for the reason above.  
wherein the graphics states corresponding to the new incoming draw calls are stored in the ring storage (addressed in claim 1) in an order with which the graphics states 15are requested by a GPU sub-block for corresponding new incoming draw calls, and wherein the graphics states corresponding to the new incoming draw calls are stored in the ring storage from a state cache of the GPU (Seo, Fig. 6, ¶ [94-97] in combination with Marketsmueller addressed in claim 1).  Thus, claim 5 would have been obvious over the combined references for the reason above.  
As per claim 7, the combined Seo-Marketsmueller also teaches wherein the graphics states stored in the ring storage are 25read-only for the GPU (Marketsmueller, ¶ [20], “A ring buffer of multiple state blocks may allow a write only mode for setting states and a read only for reading states”.  Thus, claim 7 would have been obvious over the combined references for the reason above.
Claim 10, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claims 1 and 7 as addressed above, is thus rejected under the same rationale.

Claims 2, 3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US. Patent App. Pub. No. 2018/0122041) in view of Marketsmueller (US. Patent App. Pub. No. 2012/0218278) further in view of Bolz et al. (US. Patent App. Pub. No. 2011/0242118, “Bolz” hereinafter).
As per claim 2, the combined Seo-Marketsmueller does not expressly teach wherein the method further comprising: reusing, by the GPU, the graphics state stored in the ring storage for the new draw call based on determining that the state ID of the graphics state stored in the ring storage matches the state ID of the graphics state associated with the new draw call.  However, the combined references do teach comparing the stored graphics state ID with one associated with the new draw call for a match as addressed in claim 1.
Bolz teaches a similar method of storing graphics states of draw calls before sending to a GPU (see Abstract), wherein the method further comprises re-using graphics state (¶ [86]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Bolz in combination with the method as taught by the combined Seo-Marketsmueller, the advantage of which is to allow for the state object to be shared between different threads executing within the graphics processing pipeline and across different graphics commands (¶ [11]).
As per claim 3, the combined Seo-Marketsmueller-Bolz impliedly teaches wherein the reused graphics state is used in a previous draw call (addressed above by Bolz), wherein a bandwidth of the GPU is magnified (as a result of reusing graphics state) based on reusing the graphics state 5stored in the ring storage across two or more draw calls (Bolz, ¶ [11]).  Thus, claim 3 would have been obvious over the combined references for the reason above.

Claim 18, which is similar in scope to claims 2 and 3 as addressed above, is thus rejected under the same rationale.

Claims 8, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US. Patent App. Pub. No. 2018/0122041) in view of Marketsmueller (US. Patent App. Pub. No. 2012/0218278) further in view of Sansottera et al. (US. Patent App. Pub. No. 20170256020, “Sansottera”).
As per claim 8, as addressed in claims 1 and 5, the combined Seo-Marketsmueller does impliedly teach wherein the method further comprises: -28-1191309/302889-00030storing, by the GPU, one or more graphics states corresponding to one or more new incoming draw calls in a state cache of the GPU, based on determining that the ring 5storage does not have available space.
The combined Seo-Marketsmueller does not expressly teach evicting, by the GPU, one or more graphics states from the state cache, the evicted one or more graphics states being different from the graphics states corresponding to the one or more new incoming draw calls; and evicting from the ring storage, by the GPU, one or more non-default entries of 10one or more graphics states as they are loaded into the ring storage to create space for more graphics states.  
However, in a similar method of storing graphics states as shown in Fig. 6, Sansottera teaches evicting, by the GPU, one or more graphics states from the state cache, the evicted one or more graphics states being different from the graphics states corresponding to the one or more new incoming draw calls; and evicting from the ring storage, by the GPU, one or more non-default entries of 10one or more graphics states as they are loaded into the ring storage to create space for more graphics states (¶ [65-67], “Using different memory pools for different types of data allows data to be flushed or evicted from the cache 336 depending on the type of the data independently, and it also stops the cache 336 becoming dominated by one type of data, e.g. it stops frequently executed shader stages (such as the domain shader) evicting data from the cache 336 for less frequently executed, but potentially computationally expensive, stages (such as the hull shader). The cache 336 has a finite size which is typically not large enough to simultaneously store all of the graphics data items which are used during the rendering of an image.  Therefore, at some point data items may need to be evicted from the cache to allow other data items to be stored in the cache”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Sansottera to the combined method of Seo and Marketsmueller addressed above, the advantage is to make more space in the cache to store incoming graphics states.
As per claim 9, as addressed in claim 8, the combined Seo-Marketsmueller-Sansottera does teach wherein the one or more graphics states are evicted from the state cache based on determining that the one or more graphics states are stored in the 15ring storage. Claim 9 would have obvious over the combined references for the reason above.
Claim 16, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.



Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken singly or in combination does not teach or suggest, a method for storing and utilizing one or more graphics states, among other things, comprising:
wherein the graphics states corresponding to the new 20incoming draw calls are stored in the ring storage at a first bandwidth, and the graphics states corresponding to the new incoming draw calls are stored in the state cache at a second bandwidth, wherein the first bandwidth is higher than the second bandwidth.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611